DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 8863699 B2).
Regarding claim 1: Bishop teaches a healing pet garment apparatus (Fig. 1) comprising: a garment body having an underside (Fig. 4), a top side (Fig. 3), a left side (left half of 11) a right side (right half off 11), a head side (near 12), a tail side (near 15), an inner side (inside 11), and an outer side (outer side 11), the top side having a main opening (Seen in Fig. 1) defining a top left portion (top left half of 11) and a top right portion (top right half of 11) adjacent the left side and the right side, respectively (Fig. 1); a first fastener coupled (16) to the garment body, the first fastener being coupled to the top left portion on the inner side (Fig. 1) ; a second fastener (not illustrated) coupled to the garment body, the second fastener being coupled to the top right portion on the outer side (Not illustrated however due to the nature of hook and loop fasteners and the fact that Fig. 1 illustrates the connection being on the inner side, it is clear that the second fastener is on the outer side of the right half,  Col 6 lines 41-44, “The open flap along the upper portion of the covering provides for ease of entry, while a line of hook and loop fasteners along the edge of the flap provides a means of securement.“), the first fastener and the second fastener being selectively engageable to secure the top left portion and the top right portion in a closed position (Fig. 1) to define a neck aperture (12, Fig. 1) a pair of front legs (14, Fig. 2) coupled to the garment body, the pair of front legs being integrally coupled to, and extending from, the underside proximal the head side (Fig. 2); and a pair of rear legs (14) coupled to the garment body, the pair of rear legs being integrally coupled to, and extending from, the underside proximal the tail side (Fig. 1).
Regarding claim 4: Bishop teaches the limitations of claim 1 as shown above.
Bishop further teaches a flap (13) coupled to the garment body (11), the flap being coupled to the top left portion and extending onto the right side (Fig. 1) when in the closed position (Col 4 lines 35-37, “wherein a lengthwise securing flap 13 is utilized along a majority of the pet's body to allow for ease of entry and removal of the device”).
Regarding claim 5: Bishop teaches the limitations of claim 1 as shown above.
Bishop further teaches the top left portion and (top left half of 11) the top right portion (top right half of 11) in the closed position closing the main opening (Fig. 3) except for the neck aperture (12) and a tail aperture (14) adjacent the tail side (Fig. 3).
Regarding claim 6 Bishop teaches the limitations of claim 5 as shown above.
Bishop further teaches the top left portion having (Top left half of 11) a left straight section (Along A, Annotated Fig. below) and a left rounded bottom section (C, Annotated Fig. below), the top right portion (top right half of 11) having a right straight section (Along B, Annotated Fig. below) and a right rounded bottom section (D, Annotated Fig. below), the first fastener (16) and the second fastener (Not illustrated however clearly present) being coupled adjacent the left straight section and the right straight section, respectively (Fig. 1), the left rounded bottom section and the right rounded bottom section forming the tail aperture in the closed position (15, Seen in Fig. 1).

    PNG
    media_image1.png
    403
    474
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 8863699 B2)  as applied to claim 1 above, and further in view of Riha-Scott (US 20150290049 A1).
Regarding claim 2: Bishop teaches the limitations of claim 1 as shown above.
Bishop further teaches each of the garment body (11), the pair of front legs (14, Fig. 2), and the pair of rear legs (14, Fig. 1).
Bishop fails to teach infusion with colloidal silver.
However, Riha-Scott teaches infusion with colloidal silver (para 30, “In a further related aspect, the garment or more particularly the pad includes active ingredients selected from a range including colloidal silver and activated carbon; optionally in a layer.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment as disclosed by Bishop with the colloidal silver as taught by Riha-Scott so as to provide anti-microbial purposes and healing for the long-term health of the pet. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 8863699 B2)  as applied to claim 1 above, and further in view of Harrel (US 6058890 A).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Bishop further teaches each of the garment body (11), the pair of front legs (14, Fig. 2), and the pair of rear legs (14, Fig. 1).
The modified reference fails to teach a moisture wicking material.
However, Harrel teaches a moisture-wicking material (Fig. 2, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment as disclosed by Bishop with the absorbent material as taught by Harrel so as to allow the dog to remain dry and therefore providing comfort to the animal. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 8863699 B2)  as applied to claim 1 above, and further in view of Chortyk-White (US 9072278 B2)
Regarding claim 7: Bishop teaches the limitations of claim 1 as shown above.
Bishop further teaches each of the pair of front legs and the pair of rear legs having an elasticized cuff portion (Col 5 lines 4-7, “Along the cutout s and lower edges of each limb projection 14 are elastic bands 17 that secure the edges against the body of the pet while being worn”).
Bishop fails to explicitly teach the garment body having an elasticized collar portion adjacent the neck aperture.
However, Chortyk-White teaches the garment body having an elasticized collar portion adjacent the neck aperture (Col 1 lines 34-36, “The neck portion, hind portion, and/or torso portion can be formed from a resiliently elastic material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Bishop with the elastic material as taught by Chortyk-White so as to provide comfort to the animal as it moves around or turns its neck. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 8863699 B2) and further in view of Chortyk-White (US 9072278 B2), Harrel (US 6058890 A), and Riha-Scott (US 20150290049 A1),
Regarding claim 8: Bishop teaches a healing pet garment (Fig. 1) apparatus comprising: a garment body (11) having an underside (Fig. 4), a top side (Fig. 3), a left side (Left half of 11), a right side (right half of 11), a head side (near 12), a tail side (near 15), an inner side (inside 11), and an outer side (outer side 11), the top side having a main opening (Fig. 1) defining a top left portion (top left half of 11) and a top right portion (top right half of 11) adjacent the left side and the right side, respectively (Fig. 1), the top left portion having (Top left half of 11) a left straight section (Along A, Annotated Fig. below) and a left rounded bottom section (C, Annotated Fig. below), the top right portion (top right half of 11) having a right straight section (Along B, Annotated Fig. below) and a right rounded bottom section (D, Annotated Fig. below), the top left portion and the top right portion in a closed position closing the main opening (Fig. 1) except for a neck aperture (12) adjacent the head side and a tail aperture (15) adjacent the tail side (Fig. 1), the left rounded bottom section and the right rounded bottom section forming the tail aperture (Fig. 1), a flap (13) coupled to the garment body (11), the flap being coupled to the top left portion and extending onto the right side when in the closed position (Col 4 lines 35-37, “wherein a lengthwise securing flap 13 is utilized along a majority of the pet's body to allow for ease of entry and removal of the device”); a first fastener (16) coupled to the garment body, the first fastener being coupled to the top left portion on the inner side adjacent the left straight section (Fig. 1); a second fastener (not illustrated) coupled to the garment body, the second fastener being coupled to the top right portion on the outer side coupled adjacent the right straight section (Not illustrated however due to the nature of hook and loop fasteners and the fact that Fig. 1 illustrates the connection being on the inner side, it would be obvious that the second fastener to be on the outer side of the right half,  Col 6 lines 41-44, “The open flap along the upper portion of the covering provides for ease of entry, while a line of hook and loop fasteners along the edge of the flap provides a means of securement.“), the first fastener and the second fastener being selectively engageable to secure the top left portion and the top right portion in the closed position (Fig. 1); a pair of front legs (14, Fig. 2) coupled to the garment body, the pair of front legs being integrally coupled to, and extending from, the underside proximal the head side (Fig. 2); and a pair of rear legs (14, Fig. 1) coupled to the garment body, the pair of rear legs being integrally coupled to, and extending from, the underside proximal the tail side (Fig. 1), each of the pair of front legs and the pair of rear legs having an elasticized cuff portion (17).

    PNG
    media_image1.png
    403
    474
    media_image1.png
    Greyscale

Bishop fails to teach the garment body having an elasticized collar portion adjacent the neck aperture, a moisture-wicking material infused with colloidal silver.
However, Chortyk-White teaches the garment body having an elasticized collar portion adjacent the neck aperture (Col 1 lines 34-36, “The neck portion, hind portion, and/or torso portion can be formed from a resiliently elastic material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Bishop with the elastic material as taught by Chortyk-White so as to provide comfort to the animal as it moves around or turns its neck. 
The modified reference fails to teach a moisture-wicking material infused with colloidal silver.
However, Harrel teaches a moisture-wicking material (Fig. 2, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment as disclosed by modified Bishop with the absorbent material as taught by Harrel so as to allow the dog to remain dry and therefore providing comfort to the animal. 
The modified reference fails to teach infusion with colloidal silver.
However, Riha-Scott teaches infusion with colloidal silver (para 30, “In a further related aspect, the garment or more particularly the pad includes active ingredients selected from a range including colloidal silver and activated carbon; optionally in a layer.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the garment as disclosed by modified Bishop with the colloidal silver as taught by Riha-Scott so as to provide anti-microbial purposes and healing for the long-term health of the pet. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art not relied upon teach various elements of applicant’s disclosure including but not limited to: clothing, fasteners, leggings, flaps, neck apertures, tail apertures, material, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619